Title: From George Washington to Major General Israel Putnam, 1 August 1777
From: Washington, George
To: Putnam, Israel



Dr Sir,
Chester [Pa.] August 1s. 1777

I have this moment received intelligence by express that the enemy’s fleet yesterday morning about 8 OClock sailed out of the Capes in an Eastern course. This surprising event gives me the greatest anxiety, and unless every possible exertion is made, may be productive of the happiest consequences to the enemy, and the most injurious to us. I have desired General Sullivan’s division and the two brigades, that left

you last, immediately to return and recross the river; and shall forward on the rest of the army with all the expedition in my power. I have also written to General Clinton requesting him instantly to reinforce you with as many militia of the state of New York as he can collect; and you are on receipt of this to send on an express to Governor Trumball urging it upon him to assist you, with as many of the Connecticut Militia as he can get together, and without a moment’s loss of time. The importance of preventing Mr Howe’s getting possession of the Highlands by a coup de main is infinite to America, and in the present situation of things every effort that can be thought of must be used. The probability of his going to the Eastward, is exceedingly small, and the ill effects that might attend such a step inconsiderable in comparison with those that would inevitably attend a successful stroke upon the Highlands. Connecticut cannot be in more danger through any channel than this, and every motive of its own interest and the general good, demand its utmost endeavours to give you effectual assistance. Govr Trumball will I t⟨rust⟩ be sensible of this. I am Dr sir Your most Obedt se⟨rvt⟩.
